UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                     No. 96-4256

SAMUEL AUGUSTUS STEWART,
Defendant-Appellant.

UNITED STATES OF AMERICA,
Plaintiff-Appellant,
v.                                     No. 96-4328

SAMUEL AUGUSTUS STEWART,
Defendant-Appellee.

Appeals from the United States District Court
for the Western District of Virginia, at Harrisonburg.
James C. Turk, District Judge.
(CR-95-63)
Submitted: January 14, 1997

Decided: March 20, 1997

Before ERVIN and WILKINS, Circuit Judges, and PHILLIPS,
Senior Circuit Judge.

_________________________________________________________________

No. 96-4256 affirmed and No. 96-4328 reversed and remanded by
unpublished per curiam opinion.

_________________________________________________________________
COUNSEL

Kerry D. Armentrout, GREEN & O'DONNELL, Harrisonburg, Vir-
ginia, for Appellant. Robert P. Crouch, Jr., United States
Attorney,
Kenneth M. Sorenson, Assistant United States Attorney, Thomas E.
Booth, UNITED STATES DEPARTMENT OF JUSTICE, Washing-
ton, D.C., for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

After a jury trial, Samuel Augustus Stewart was convicted of con-
spiring to possess with intent to distribute cocaine base, in
violation
of 21 U.S.C. § 846 (1994); possessing with intent to distribute
cocaine
base, in violation of 21 U.S.C. § 841(a)(1) (1994); and using or
carry-
ing a firearm during and in relation to a drug trafficking crime,
in vio-
lation of 18 U.S.C. § 924(c) (1994). The jury returned its verdict
on
November 15, 1995.

On March 13, 1996, Stewart filed a motion for a judgment of
acquittal on the firearm charge based on Bailey v. United States,
___
U.S. ___, 64 U.S.L.W. 4039 (U.S. Dec. 6, 1995) (Nos. 94-7448, 94-
7490). On March 15, at the sentencing hearing, the district court
granted the motion and entered a judgment of acquittal on the
firearm
count. The court then sentenced Stewart on the remaining two counts
to 188 months imprisonment and five years supervised release. Stew-
art now appeals, contending that the court erred in denying his
motion
to suppress evidence seized from a backpack that was found in his
car. The Government cross-appeals the grant of the post-verdict
motion for acquittal.

Police may search a vehicle without a warrant where they have
probable cause to believe that the vehicle or a container within it
con-

                                 2
tains contraband or evidence of criminal activity. Pennsylvania v.
Labron, ___ U.S. ___, 64 U.S.L.W. 3865 (U.S. July 1, 1996) (Nos.
95-1691; 95-1738) (per curiam); United States v. Ross, 456 U.S.
798,
823-24 (1982). Probable cause to search exists when there is "a
fair
probability that contraband or evidence of a crime will be found in
a
particular place." Illinois v. Gates, 462 U.S. 213, 238 (1983).
Proba-
ble cause is based on the totality of the circumstances. In the
infor-
mant context, relevant factors are the informant's reliability,
credibility, and basis of knowledge, as well as any police
corrobora-
tion. Id. at 241-46.
Here, we find the police had probable cause to believe that Stew-
art's car and his backpack contained contraband. Confidential
infor-
mant "X" told Officers Carl Voskamp and Michael Donohoe that
Stewart had been selling drugs from a rented Nissan Maxima earlier
in the day. The informant stated that she had also observed Stewart
and his wife selling drugs from both the car and their apartment
within the previous three days. Voskamp believed X was credible
because she had given him reliable information on several prior
occa-
sions. In one instance, information from X had resulted in the
arrest
and conviction of a drug dealer. In addition, informants "Y" and
"Z"
corroborated X's story, and Z had previously given information that
had resulted in the seizure of cocaine and an arrest. The officers
then
confirmed that the residents of the apartment matched the names
given by X and that the make and model of the car was as X
described. We find that the corroborated information gleaned from
the
informants was sufficient to establish probable cause.

Based on the information received, Donohoe set up surveillance on
Stewart's apartment. When Donohoe spotted the Nissan being driven
away from the apartment, he followed it and pulled it over. Donohoe
ordered Stewart out of the car and placed him in the back of the
patrol
car. Donohoe then searched the car and seized a backpack from the
front passenger side of the car. He unzipped the front of the
backpack
and seized a plastic bag that contained thirteen smaller bags of
crack
cocaine. After Stewart was taken to jail for processing, Donohoe
searched the backpack more thoroughly and seized a pistol, a black
ski mask, books, documents, and digital scales.
Because probable cause existed to search the vehicle, the police
could properly conduct a probing search of the backpack found
within

                               3
the vehicle. See Ross, 456 U.S. at 823. Moreover, it was
permissible
for the backpack to be searched, again without a warrant, after it
was
removed from the vehicle and taken to the police station. See
United
States v. Johns, 469 U.S. 478, 486-87 (1985). Therefore, we find
that
the district court did not err in admitting the evidence seized
from
Stewart's car. Accordingly, in No. 96-4256, we affirm Stewart's
drug
trafficking convictions.

Turning to the Government's appeal, Fed. R. Crim. P. 29(c) pro-
vides that a defendant may make or renew a judgment of acquittal
within seven days after the jury returns a verdict of guilty.
District
courts do not have jurisdiction to consider an untimely motion for
a
judgment of acquittal. Carlisle v. United States , ___ U.S. ___, 64
U.S.L.W. 4293, 4298 (U.S. Apr. 29, 1996) (No. 94-9247). Stewart's
motion was filed nearly four months after the jury returned its
verdict.
Thus, the district court lacked power to grant the motion.

Accordingly, the district court's order is void, and thus,
Stewart's
conviction on the firearm count must be reinstated. See United
States
v. Bordeaux, 92 F.3d 606, 607-08 (8th Cir. 1996); United States v.
Calderon, 86 F.3d 200, 200 (11th Cir. 1996). Therefore, in No. 96-
4328, we reverse the district court order granting Stewart's motion
for
a judgment of acquittal. Because Stewart's sentence on the
remaining
counts included a two point adjustment for possession of a firearm
that is no longer appropriate once the firearm count is
reinstated,* we
also vacate Stewart's sentence and remand for resentencing
consistent
with this opinion. On remand, the issues at sentencing should be
lim-
ited to those arising as a direct consequence of the reinstatement
of
the firearm conviction.

We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court
and
argument would not aid the decisional process.

No. 96-4256 - AFFIRMED
No. 96-4328 - REVERSED AND REMANDED
_________________________________________________________________
*United States Sentencing Commission, Guidelines Manual,
§ 2K2.4(a) (Nov. 1995).

                               4